DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger (Published U.S. Patent Application No. 20100105312) in view of Zelczer (Published U.S. Patent Application No. 20020179159) and Brice (Published U.S. Patent Application No. 20070044787).
Regarding claim 1, Bamberger (Fig. 1-4, 8-15) teaches a system for controlling the flow of air comprising 
ductwork configured to direct a flow of air (ventilation duct 10); and 
a boot loadable air damper device comprising: 
an actuator (drive motor 14) having a retractable member (step-down gear 16); 
a pivoting member (lever arm 20), wherein said pivoting member is operatively connected to said retractable member of said actuator (see Fig. 1); 
at least one support base (pivot bearing 30) supporting said actuator and said pivoting member with respect to each other (see Fig. 1); 
a foldable sheet member (blank 66) attached to the support base, the foldable sheet member is configured to secure the damper device to a surface of the ductwork when unfolded (see Fig. 15); and 
a foldable damper blade (elastic air flap 24) attached to said pivoting member (see Fig. 9), the foldable damper blade being foldable at a tensioned hinge (Paragraph 46, “curvature of the air flap 24 and the symmetry thereof with respect to the longitudinal mid plane L.sub.M may be seen particularly clearly from FIG. 2”) that biases the foldable damper blade towards an unfolded state (the elastic material of the air flap 24 biases it towards an unfolded state) and, when fully unfolded into the unfolded state, a stop member (contact points 36 and 38 and/or continuous circumference U of air flap 24) acting against the tensioned hinge restricts further unfolding of the foldable damper blade (Paragraph 45, “In the closed position according to FIG. 4, the contact points 36, 38 may no longer be seen. The air flap 24 now contacts along its entire, continuous circumference U, not the contact points 36, 38, but rather the duct wall 34 and thus completely seals the ventilation duct 10”); 
wherein, when fully unfolded into the unfolded state (see Fig. 3-4), the foldable damper blade is movable between an open position (see Fig. 3) and a closed position (see Fig. 4) by actuating the retractable member to pivot the pivoting member and thereby move the foldable damper blade attached to the pivoting member (Para. 43, “device 12 comprises substantially a freely pivotable drive housing 32 with a drive motor 14 and a step-down gear 16 exerting a torque onto a drive shaft 18. This drive shaft 18 is rigidly connected to a lever arm 20 which 
wherein said air damper device is configured to be installed through a register boot into ductwork when said foldable damper is folded to compact the air damper device (see Fig. 12). 
Bamberger is silent regarding the foldable sheet member being a magnetic foldable sheet member configured to magnetically secure the damper device to an inner surface of the ductwork when unfolded, and regarding the device being configured to be installed through a register boot into ductwork when said magnetic foldable sheet member is folded to compact the air damper device. 
 However, Zelczer (Fig. 1-3, 16) teaches an air damper device (damper assembly 310), comprising foldable sheet member (wall-engaging members 330) attached to a support base (planer base 334), wherein the foldable sheet member is configured to secure the damper device to an inner surface of the ductwork (duct 32) when unfolded (see Fig. 3), and wherein the device is configured to be installed through a register boot into ductwork when said foldable sheet member is folded (Para. 52, “wall-engaging members can be moved toward each other and held in a retracted position for inserting or removing the damper assembly from a duct”).  The embodiment shown in Fig. 16 is 
It would have been obvious to one skilled in the art at the time of the invention to ensure the wall-engaging members of the air damper device comprised a magnetic foldable member to ensure that the wall-engaging members were securely held in place by combining prior art elements according to known methods to yield predictable results as taught by the separate embodiments of Zelczer, because it does no more than yield predictable results of providing a reliable means to prevent the wall-engaging members from moving (wherein Para. 73 discloses such an outcome as desirable and Para. 56 suggests using a magnet as a means to fix the damper assembly to the duct), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It would have been obvious to one skilled in the art at the time of the invention to include the foldable sheet member to secure the damper device to an inner surface of the ductwork when unfolded by combining prior art elements according to known methods to yield predictable results as taught by Zelczer into the teachings of Bamberger because it does no more than yield predictable results of providing a means 
While it is clear that Bamberger teaches a biased foldable damper blade which is forced to stop unfolding by physical restraints, it is not clear if Bamberger teaches a foldable damper blade attached to said pivoting member, the foldable damper blade being foldable at a tensioned hinge that biases the foldable damper blade towards an unfolded state and, when fully unfolded into the unfolded state, a stop member acting against the tensioned hinge restricts further unfolding of the foldable damper blade. 
However, Brice (Fig. 1, 4) teaches a foldable damper blade (see Fig. 1, two half blades 20a and 20b), the foldable damper blade being foldable at a tensioned hinge (pin 18 and spring 24) that biases the foldable damper blade towards an unfolded state (Para. 34, “compression on the spring 24 increases when the damper blade opens”) and, when fully unfolded into the unfolded state, a stop member acting against the tensioned 
It would have been obvious to one skilled in the art at the time of the invention to include the tensioned hinge and stop by combining prior art elements according to known methods to yield predictable results as taught by Brice into the teachings of Bamberger because it does no more than yield predictable results of providing a means to ensure that the damper blade does not over-rotate towards an undesirable position (see Brice, Para. 32) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Bamberger (Fig. 1-4, 8-15) teaches a boot loadable air damper device for controlling the flow of air through ductwork, the air damper device comprising: 
an actuator (drive motor 14) having a retractable member (step-down gear 16); 
a pivoting member (lever arm 20), wherein said pivoting member is operatively connected to said retractable member of said actuator (see Fig. 1); 
at least one support base (pivot bearing 30) supporting said actuator and said pivoting member with respect to each other (see Fig. 1); 
a foldable sheet member (blank 66) attached to the support base, the foldable sheet member is configured to secure the damper device to a surface of the ductwork when unfolded (see Fig. 15); and 
a foldable damper blade (elastic air flap 24) attached to said pivoting member (see Fig. 9), the foldable damper blade being foldable at a tensioned hinge 
wherein, when fully unfolded into the unfolded state (see Fig. 3-4), the foldable damper blade is movable between an open position (see Fig. 3) and a closed position (see Fig. 4) by actuating the retractable member to pivot the pivoting member and thereby move the foldable damper blade attached to the pivoting member (Para. 43, “device 12 comprises substantially a freely pivotable drive housing 32 with a drive motor 14 and a step-down gear 16 exerting a torque onto a drive shaft 18. This drive shaft 18 is rigidly connected to a lever arm 20 which juts out at right angles and is in turn folded at right angles in the direction of the drive housing and thus forms a contact surface 22 for an elastic air flap 24 fixed thereon”), the foldable damper blade restricting air flow through the ductwork when in the closed position and the unfolded state (see Fig. 4, Para. 45, “In the closed position according to FIG. 4, the contact points 36, 38 may no longer be seen. The air flap 24 now contacts along its entire, continuous circumference U, 
Bamberger is silent regarding the foldable sheet member being a magnetic foldable sheet member configured to magnetically secure the damper device to an inner surface of the ductwork when unfolded. 
However, Zelczer (Fig. 1-3, 16) teaches an air damper device (damper assembly 310), comprising foldable sheet member (wall-engaging members 330) attached to a support base (planer base 334), wherein the foldable sheet member is configured to secure the damper device to an inner surface of the ductwork (duct 32) when unfolded (see Fig. 3).  The embodiment shown in Fig. 16 is described as being designed to prevent the movement of the wall-engaging members and damper assembly once placed (Para. 73, “wall-engaging members 330 also include a pair of parallel sealing strips 350 applied to an outer surface thereof for engaging an inner surface of the duct. The sealing members preferably are made of an elastomeric material and help to hold the damper assembly 310 securely in the duct in the position in which it was installed”).  Zelczer further teaches another embodiment (Fig. 5) wherein the damper assembly is secured using a magnet (Para. 56, “damper assembly 110 includes a base 116 that… is secured to… the duct, using, for example, mechanical fasteners (e.g., sheet metal screws), an adhesive, or even a magnet”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the wall-engaging members of the air damper device comprised a magnetic foldable member to ensure that the wall-engaging members were securely held in place by combining prior art elements according to known methods to yield predictable results as taught by the separate embodiments of Zelczer, because it does no more than 
It would have been obvious to one skilled in the art at the time of the invention to include the foldable sheet member to secure the damper device to an inner surface of the ductwork when unfolded by combining prior art elements according to known methods to yield predictable results as taught by Zelczer into the teachings of Bamberger because it does no more than yield predictable results of providing a means to install the damper without damaging the duct by adding a hole, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The internal mounting of the damper device provides further advantages, as enumerated by Zelczer in Paragraph 18 (“A damper assembly having such wall-engaging members is particularly advantageous when the external surface of the duct is inaccessible, permitting the damper assembly to be installed from an end of the duct, perhaps with just one hand. Automatic self-centering is a particular advantage in a blind installation where the installer cannot easily see into the duct. By automatically centering the damper assembly, the present invention also minimizes the chance that rigid portions of the damper vane would scrape against the duct wall as the damper vane moves between its open and closed positions. The damper assembly is thus more likely than not to operate quietly”). 

However, Brice (Fig. 1, 4) teaches a foldable damper blade (see Fig. 1, two half blades 20a and 20b), the foldable damper blade being foldable at a tensioned hinge (pin 18 and spring 24) that biases the foldable damper blade towards an unfolded state (Para. 34, “compression on the spring 24 increases when the damper blade opens”) and, when fully unfolded into the unfolded state, a stop member acting against the tensioned hinge restricts further unfolding of the foldable damper blade (Para. 32, “stop 22 prevents the half blades, 20a and 20b, from rotating toward the high-pressure side 34”). 
It would have been obvious to one skilled in the art at the time of the invention to include the tensioned hinge and stop by combining prior art elements according to known methods to yield predictable results as taught by Brice into the teachings of Bamberger because it does no more than yield predictable results of providing a means to ensure that the damper blade does not over-rotate towards an undesirable position (see Brice, Para. 32) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 3, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein said air damper device is 

Regarding claim 5, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein said actuator is an electro-mechanical actuator (Bamberger:  Paragraph 43, “device 12 comprises substantially a freely pivotable drive housing 32 with a drive motor 14 and a step-down gear 16 exerting a torque onto a drive shaft 18” and Paragraph 44, “Electric conductors for transmitting power and signals are fed into the inside of the duct via the hollow screw 28”).

Regarding claim 7, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein said pivoting member further comprises at least two pins (Bamberger:  each side of 18).

Regarding claim 9, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein said foldable damper blade further comprises a sealing member (Bamberger:  Paragraph 45, “In the closed position according to FIG. 4, the contact points 36, 38 may no longer be seen. The air flap 24 now contacts along its entire, continuous circumference U, not the contact points 36, 38, but rather the duct wall 34 and thus completely seals the ventilation duct 10”).

Regarding claim 10, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein the tensioned hinge member includes a spring (Brice:  spring 24).

Regarding claim 11, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein the foldable damper blade includes a first side (Bamberger:  side to which lever arm 20 is attached; Brice:  side on which spring 24 is located) and a second side that is opposite from the first side (opposite the first side), and the tensioned hinge is attached to the first side (Brice:  see Fig. 1) and the stop member is attached to the second side (Brice:  see Fig. 4).

Regarding claim 12, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 11, wherein the pivoting member is attached the first side (Bamberger:  side to which lever arm 20 is attached).



Regarding claim 14, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device of claim 2, wherein the foldable damper blade is a monolithic unit having at least two blade members that are integrally attached to each other (Bamberger:  see Fig. 9, the air flap 24 is a monolithic unit having at least two elements integrally attached to each other).

Regarding claim 15, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device of claim 14, wherein the at least two blade members are joined at a perforation in the monolithic unit (Brice:  see Fig. 1, the two half blades 20a and 20b are formed at a perforation in the damper blade 20), and wherein the at least two blade members are angled relative to each other when the foldable damper blade is at least partially folded into the folded state (Brice:  see Fig. 1).

Regarding claim 16, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device of claim 2, wherein the foldable damper blade includes at least two blade members that are not integrally attached to each other and coupled together via the tensioned hinge (Brice:  see Fig. 1), and wherein the at least two blade members are angled relative to each other when the foldable damper blade is at least partially folded into the folded state (Brice:  see Fig. 1).



Regarding claim 18, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2, wherein the magnetic foldable sheet member is a sheet of magnetic material (see rejection of claim 2; Zelczer:  Para. 56, “damper assembly 110 includes a base 116 that… is secured to… the duct, using, for example, mechanical fasteners (e.g., sheet metal screws), an adhesive, or even a magnet”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger (Published U.S. Patent Application No. 20100105312) in view of Zelczer (Published U.S. Patent Application No. 20020179159) and Brice (Published U.S. Patent Application No. 20070044787) as applied to claim 2 above, and further in view of Hayashi (U.S. Patent No. 6036162).
Regarding claim 4, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 2. 
Bamberger in view of Zelczer and Brice are silent regarding the actuator being an air pressure actuator. 
However, Hayashi (Fig. 12-13, 15) teaches a device, wherein the actuator is an air pressure actuator (air pressure-driven mechanism (referred to as "air pressure type actuators" or "pneumatic actuator") 310A-310D).
It would have been obvious to one skilled in the art at the time of the invention to include the air pressure actuator by combining prior art elements according to known methods to yield predictable results as taught by Hayashi into the teachings of Bamberger because it does no more than yield predictable results of providing an alternate actuator type which would reduce the operating noise of the system (Hayashi:  Col. 4 lines 4-8), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger (Published U.S. Patent Application No. 20100105312) in view of Zelczer (Published U.S. Patent Application No. 20020179159) and Brice (Published U.S. Patent Application No. 20070044787) as applied to claim 5 above, and further in view of Solomon (U.S. Patent No. 7013183).

Bamberger in view of Zelczer and Brice are silent regarding a portable power supply for the electro-mechanical actuator. 
However, Solomon teaches an electro-mechanical actuator (actuator 70a), wherein said electro-mechanical actuator further comprises a portable power supply (Col. 27 lines 20-23, “a battery may be employed to provide noise-free DM electronics power and reduce the number of wires extending from the DM assembly to none”).
It would have been obvious to one skilled in the art at the time of the invention to include the battery to power the actuator by combining prior art elements according to known methods to yield predictable results as taught by Solomon into the teachings of Bamberger because it does no more than yield predictable results of providing a means to supply power to the actuator without the need for external wires, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger (Published U.S. Patent Application No. 20100105312) in view of Zelczer (Published U.S. Patent Application No. 20020179159) and Brice (Published U.S. Patent Application No. 20070044787) as applied to claim 7 above, and further in view of Vitry (Published U.S. Patent Application No. 20020170143).
Regarding claim 8, Bamberger in view of Zelczer and Brice teaches the boot loadable air damper device as defined in claim 7. 

However, Vitry teaches a device, wherein said at least two pins are nylon pins (Paragraph 60, “nylon pin (not shown)”).
It would have been obvious to one skilled in the art at the time of the invention to include the nylon material of the pins by combining prior art elements according to known methods to yield predictable results as taught by Vitry into the teachings of Bamberger because it does no more than yield predictable results of providing a durable material which would improve strength and resistance to wear, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger (Published U.S. Patent Application No. 20100105312) in view of Zelczer (Published U.S. Patent Application No. 20020179159).
Regarding claim 19, Bamberger (Fig. 1-4, 8-15) teaches a method for inserting a boot loadable air damper device into a ductwork, the steps comprising: 
providing a boot loadable air damper device comprising: 
an actuator (drive motor 14) having a retractable member (pivotable drive housing 32); 
a pivoting member (lever arm 20), wherein said pivoting member is operatively connected to said retractable member of said actuator (see Fig. 1); 
at least one support base (pivot bearing 30) supporting said actuator and said pivoting member with respect to each other (see Fig. 1); 
a foldable sheet member (blank 66) attached to the support base and adapted to secure the damper device to the inner surface of a ductwork (see Fig. 15, the damper device is secured to an inner surface of the duct); and 
a foldable damper blade attached to said pivoting member; 
folding the foldable damper blade (see Fig. 12)
inserting the air damper device into a ductwork (see Fig. 12); and 
releasing the foldable damper blade (see Fig. 13).
Bamberger is silent regarding the method comprising: 
providing a boot loadable air damper device comprising: 
a magnetic foldable sheet member adapted to magnetically secure the damper device to the inner surface of a ductwork; 
folding the foldable sheet member; 
inserting the air damper device through a register boot into a ductwork; and 
releasing the foldable sheet member.
However, Zelczer (Fig. 1-3, 5, 16) teaches a method comprising: 
providing a boot loadable air damper device comprising: 
a magnetic foldable sheet member adapted to magnetically secure the damper device to the inner surface of a ductwork (The embodiment shown in Fig. 16 is described as being designed to prevent the movement of the wall-engaging members and damper assembly once placed (Para. 73, 
folding the foldable sheet member (wall-engaging members 100); 
inserting the air damper device through a register boot into a ductwork (Paragraph 17, “The present invention also provides a method of installing a damper assembly, the method including the steps of removing a register from an outlet of a duct, inserting the damper assembly into a duct adjacent the outlet, and replacing the register”); and 
releasing the foldable sheet member (Paragraph 52, “The wall-engaging members can be moved toward each other and held in a retracted position for inserting or removing the damper assembly from a duct. When the wall-engaging members are released, under the influence of the bias force they move toward a bias position and press against the walls of the duct”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the wall-engaging members of the air damper device comprised a magnetic foldable member to ensure that the wall-engaging members were securely held in place by combining prior art elements according to known methods to yield predictable 
It would have been obvious to one skilled in the art at the time of the invention to modify the foldable sheet member to be positioned on the inner surface of the ductwork by combining prior art elements according to known methods to yield predictable results as taught by Zelczer into the teachings of Bamberger because it does no more than yield predictable results of providing a means to install the damper without damaging the duct by adding a hole, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The internal mounting of the damper device provides further advantages, as enumerated by Zelczer in Paragraph 18 (“A damper assembly having such wall-engaging members is particularly advantageous when the external surface of the duct is inaccessible, permitting the damper assembly to be installed from an end of the duct, perhaps with just one hand. Automatic self-centering is a particular advantage in a blind installation where the installer cannot easily see into the duct. By automatically centering the damper assembly, the present invention also minimizes the chance that rigid portions of the damper vane would scrape against the duct wall as the damper vane moves between its open and closed positions. The damper assembly is thus more likely than not to operate quietly”). 


Regarding claim 20, Bamberger in view of Zelczer teaches the method of claim 19. 
Neither Bamberger nor Zelczer individually teach that folding the foldable damper blade and the foldable sheet member together further comprises folding the foldable sheet member over the foldable damper blade or folding the damper blade over the foldable sheet member.
However, the Examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combination of Bamberger and Zelczer clearly teaches folding the foldable damper blade (Bamberger:  Para. 57, “FIG. 12. The air flap 24, which has been raised on both sides in the direction of the arrows 68, 70 to form a curvature, has already been partly introduced into the opening 64”) and the foldable sheet member (Zelczer:  Paragraph 52, “The wall-
Bamberger and Zelczer, in combination, teach the claimed invention. 

Regarding claim 21, Bamberger in view of Zelczer teaches the method of claim 19, wherein the foldable damper blade includes a pair of blade members movable relative to each other between a folded state and an unfolded state (Bamberger:  see Fig. 9, two portions on either side of the longitudinally running reinforcement ribs 62 defined as the right and left sides by the opposing contact points 36, 38), and releasing the foldable damper blade further comprises unfolding the pair of blade members into an unfolded state (Bamberger:  Para. 57, “FIG. 12. The air flap 24, which has been raised on both sides in the direction of the arrows 68, 70 to form a curvature, has already been partly introduced into the opening 64” and Para. 58, “FIG. 13. The air flap 24, which has already been completely introduced into the ventilation duct 10, has partly relaxed”).

Regarding claim 22, Bamberger in view of Zelczer teaches the method of claim 21, further comprising: utilizing the actuator to position the foldable damper blade when in the unfolded state (Bamberger:  see Fig. 3-4), wherein the foldable damper blade is movable between an open position (Bamberger:  see Fig. 3) and a closed position 

Regarding claim 23, Bamberger in view of Zelczer teaches the method of claim 19, wherein the magnetic foldable sheet member is a sheet of magnetic material (see rejection of claim 19; Zelczer:  Para. 56, “damper assembly 110 includes a base 116 that… is secured to… the duct, using, for example, mechanical fasteners (e.g., sheet metal screws), an adhesive, or even a magnet”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762